DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                   FOURTH DISTRICT

                               JEANNE SAINVIL,
                                  Appellant,

                                         v.

U.S. BANK NATIONAL ASSOCIATION, as trustee for MERRILL LYNCH
MORTGAGE INVESTORS TRUST, MORTGAGE LOAN ASSET-BACKED
              CERTIFICATES, SERIES 2006-OPT1,

                                      Appellee.

                                   No. 4D19-715

                                   [June 11, 2020]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
St. Lucie County; Lawrence Michael Mirman, Judge; L.T. Case
No. 562018CA000611.

    Jeanne Sainvil, Port St. Lucie, pro se.

   Kimberly S. Mello and Linda M. Reck of Greenberg Traurig, P.A.,
Orlando, for appellee.

PER CURIAM.

    Affirmed. 1

LEVINE, C.J., DAMOORGIAN and FORST, JJ., concur.

                               *          *          *

    Not final until disposition of timely filed motion for rehearing.

1   We are mindful of the issuance of Administrative Order SC20-23, Amendment
2 (the requirement in Florida Rule of Civil Procedure 1.580(a) for the clerk to issue
a writ of possession “forthwith” remains suspended) and Executive Order 20-137
(extending, until 12:01 a.m. on July 1, 2020, Executive Order 20-94, which
suspends and tolls any statute providing for a mortgage foreclosure cause of
action under Florida law). We trust any motions directed to those orders shall
be filed in the lower tribunal upon issuance of our mandate.